THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

SELECT|VE |NSURANCE COMPANY
' OF AMER|CA,

Plaintiff,

3:17-CV-2376
(JUDGE MAR|AN|)

ROBYN NOV|TSKY, individually

and as Executrix of the Estate of

Kevin C. Novitsky, deceased,

V|LLAGE AUTO SALES, |NC., and

PATR|C|A NOV|TSKY, individually

and as the Executrix of the Estate

of Clement Novitsky, deceased,

Defendants.

_EMORANDUM OPlNlON
|. lNTRODUCTlON

P|aintiff filed this declaratory judgment action seeking a judicial determination of the
amount of underinsured motorist coverage available to any Defendant in the action. (Doc.
1.) Four motions are pending before the Court: a motion for summary judgment filed by
Defendants Robyn Novitsky and Vi|lage Auto Sa|es (Doc. 9); a motion for summary
judgment filed by Defendant Patricia Novitsky (Doc. 44); and cross-motions for summary
judgment (Docs. 17, 47) filed by Plaintiff in response to Defendants’ H|ings. With their

motions, Defendants request a declaration that the amount of underinsured motorist

coverage under their policy with Selective insurance Company of America at the time of the

 

accident which occurred on May 24, 2017, is $1,000,000 combined single limit. (Doc. 9 at
11; Doc. 44 at 10.) in the Complaint and cross-motions (Docs. 1, 17, 47), Plaintiff seeks a
declaration that the available underinsured motorist coverage is $35,000. For the reasons
discussed below, the Court concludes that P|aintiffs cross-motions are properly granted.
il. STATI§M_ENT OF UNDlSPUTED FACTS1
in conjunction with the disposition of the pending motions, the Court issued a

Memorandum and Order addressing Defendants’ Robyn Novitsky, individually and as
Executrix of the Estate of Kevin C. Novitsky, Deceased, and Vi|lage Auto Sa|es, lnc.’s
Motion to Strike Piaintifi’s Responses to Defendants’ Statement of Undisputed Facts and

Deem Facts Admitted (Doc. 29). Defendants’ motion was granted in part and denied in

 

l Because the statement of undisputed facts filed by Defendant Patricia Novitsky (Doc. 44-1) with limited
exceptions mirrors the statement of undisputed facts filed by Defendants Robyn Novitsky and Vi|lage Auto
Sa|es (Doc. 10), the Court will cite to the statement filed by Defendants Robyn Novitsky and Vi|lage Auto
Sa|es (Doc. 10) noting differences as appropriate, and the Court wi|| cite to Piaintifi’s responses to same
(Doc. 20). Similar|y, because P|aintift’s statements of undisputed material facts (Docs. 21, 49) are basically
the same, the Court wiii cite to that first filed (Doc. 21) and cite to the responsive statement filed by
Defendants Robyn Novitsky and Vi|lage Auto Sa|es (Doc. 27), noting any relevant distinctions among the
Hlings and/or providing additional citation.

Facts deemed undisputed include those for which improper responses were provided pursuant to Federa|
Ruie of Civi| Procedure 56(c) and/or Locai Ruie 56.1. Fed. R. Civ. P. 56(e); M.D. Pa. L.R. 56.1. See infra n.
2.

The parties provide citation to the record for ali statements considered in this section of the Memorandum.
(See Docs. 10, 20, 21, 27, 44-1, 49, 50, 54.) The Court has verified those citations but omits them from the
recitation set out in the text.

 

 

part. (Docs. 55, 56.) The following recitation reflects the determinations set out in the
previously filed Memorandum and Order.2 (/d.)

Defendant Robyn Novitsky was the wife of Kevin Novitsky, deceased, who was killed
in a car accident on May 24, 2017. (Doc. 101j 1; Doc. 201j 1.) Defendant Patricia Novitsky
was the wife of Clement Novistsky who was killed in the same accident. (Doc. 44-1 1j 1;
Doc. 50 jj 1.) Robyn Novitsky is the executrix of the Estate of Kevin Novitsky. (Doc. 10 jj 2;
Doc. 2011 2.) Patricia Novitsky is the executrix of the Estate of Clement Novitsky. (Doc.
44-1 jj 2; Doc. 50 ij 2.)

On May 17, 2017, decedents Clement and Kevin Novitsky (father and son)
purchased a vehicle on behalf of their business, Vi|lage Auto Saies, lnc., at the ABC Auction
of Lancaster. (Doc. 10 1[1[ 19-20; Doc. 20 jjjj 19-20.) After they purchased the vehic|e, a

2008 Nissan Rogue, the dealer tags/license plates for Vi|lage Auto Saies, lnc., were placed

 

2 The motion was granted in that the following paragraphs in Defendants’ L.R. 56.1 statement (Doc. 10)
were deemed admitted: jijj 15, 51, 55, 57, 58, 60, 61, 63, 64, 76, 77. The motion was denied in that the
following paragraphs were deemed disputed or otherwise excluded from consideration in the Court’s
recitation of undisputed material facts when considering the pending summary judgment motions: 1111 16,
17, 18, 36, 56, 71, 74, 75, 78, 79, 80. The Court noted that nothing in the disposition of the motion should
be read to indicate that ali statements of fact deemed admitted therein and in the parties’ statements of
facts wii| be included in the Court’s recitation when considering the pending summary judgment motions
and cross-motions as some facts may be found to be immateria|, repetitious, or otherwise not supported by
the record. (Doc. 55 at 8 n.1 (citing Dawn L. v. Greater Johnstown Sch. Dist., 614 F. Supp. 2d 555, 558
(W.D. Pa. 2008)).)

 

 

on it for transport back to Vi|lage Auto Saies, lnc., in Scott Township, Pennsylvania. (Doc.
10 jj 22; Doc. 40 jj 22.)

Whiie traveling north on interstate 81 in the 2008 Nissan Rogue, driver Kevin
Novitsky stopped the car behind several stopped vehicles ahead of him when the car was
hit from behind by a tractor-trailer driven by Brian Barrett and owned by Jason J. Barry.
(Doc. 10 jj 24; Doc. 20 jj 24.) The Nissan Rogue was pushed fon/vard into the car in front
of it and both the tractor trailer and Nissan Rogue became engulfed in fiames. (/d.) Both
Clement and Kevin Novitsky were trapped in the Nissan Rogue and burned alive. (Doc. 10
jj 25; Doc. 20 jj 25.)

The tractor trailer operated by Brian Barrett and owned by Jason J. Barry (“the
Tortfeasors”) maintained a combined single limit policy of $1 ,000,000 with Nationwide E & S
(“the Tortfeasors’ Policy”). (Doc. 10 jj 26; Doc. 20 jj 26.) The $1,000,000 was distributed
among a number of claimants including Kevin and Clement Novitsky. (Doc. 10 jj 27; Doc.
20 jj 27.) Kevin Novitsky received $493,485.50. (Doc. 10 jj 28; Doc. 20 jj 28.) Clement
Novitsky received $296,091.30. (Doc. 44-1 jj 28; Doc. 50 jj 28.)

As of the date of the accident, May 24, 2017, Vi|lage Auto Saies, lnc., had a policy of
insurance with P|aintiff, Seiective insurance Company of America, with effective dates July
13, 2016, through July 13, 2017, and policy number S1276407. (Doc. 10 jjjj 29, 30; Doc. 20
jjjj 29, 30.) The “Garage Coverage Dec|aration” for the policy indicates the “Covered Auto

Symboi” for “Underinsured Motorists” Coverage is 22. (Doc. 10 jj 32; Doc. 20 jj 32.) The

4

 

 

 

 

2008 Nissan Rogue was a “covered auto” under the operative policy for purposes of
underinsured motorist coverage (Doc. 10 jj 35; Doc. 20 jj 35.)

Defendants made an underinsured motorist (“UlM”) claim with P|aintiff based on the
value of the wrongful death and survival ciaims. (Doc. 10 jj 37; Doc. 20 jj 37.) Under the
terms of the policy, Decedent Kevin Novitsky was an “insured” under the policy as was
Decedent Clement Novitsky. (Doc. 10 jj 39; Doc. 20 jj 39; Doc. 44-1 jj 39; Doc. 50 jj 39.)
Robyn Novitsky is an “insured” for purposes of the policy, as is Patricia Novitsky. (Doc. 101j
40; Doc. 20 jj 40; Doc. 44-1 jj 40; Doc. 50 jj 40.)

PR|OR V|LLAGE AUTO SALES POL|CiES

As of July 13, 1999, Vi|lage Auto Saies, lnc., had a Commercial Automobiie Policy
with Seiective insurance Company of South Caro|ina. (Doc. 10 jj 41; Doc. 20 jj 41.) Vi|lage
Auto Saies, lnc., remained insured with Seiective insurance Company of South Caro|ina
through and including July 13, 2012. (Doc. 10 jjjj 41-42; Doc. 20 jjjj 41-42.) The effective
dates of the policy, number S1276407, were July 13, 2011, through July 13, 2012, (Doc. 10
jj 43; Doc. 20 jj 43.)

On or about July 24, 2012, P|aintiff, Seiective insurance Company of America,
issued a “Notice of Policy Transfer into New Seiective Affi|iate” (“Notice”) to Vil|age Auto
Saies, lnc., under a form identified as lN 03 56 11. (Doc. 10 jj 45; Doc. 20 jj 45.) The
Notice contains the following statement:

Policy Number: S 1276407

O|d Seiective Affiiiate: SELECT|VE |NSURANCE COMPANY OF SOUTH
CAROL|NA

O|d Policy Expiration Date: July 13, 2012, AT12:01 AM STANDARD T|ME
New Seiective Affiiiate: SELECT|VE |NSURANCE COMPANY OF AMER|CA
New Policy Effective Date: July 13, 2012 AT 12:01 AM STANDARD T|ME.
(Doc. 10 jj 47; Doc. 20 jj 47.) The Notice also states the foilowing:

This realignment will result in your coverage being reissued through the new
Seiective affiliate. You’i| see this name on your renewal notice, insurance |D
cards and billing notices. . . . At the expiration of your current insurance policy,
your insurance wiii be rewritten and offered to you by the new Seiective afhiiate.

Your old policy will end and your new policy will begin without any break in
coverage. . . .

Upon receipt of your policy if you are satisfied with the premium and the
movement of your coverage to the new Seiective affiliate, simply pay your
premium as you normally wouid.
(Doc. 10 jjjj 48-50; Doc. 20 jjjj 48-50.3)
Pursuant to the Notice, effective July 13, 2012, at 12:01 a.m., Vi|lage Auto Saies,
lnc., was no longer an insured of Seiective insurance Company of South Caro|ina. (Doc. 10

jj 51; Doc. 20 jj 51.) Pursuant to the Notice, effective July 13, 2012, at 12:01 a.m., Vi|lage

Auto Saies, lnc., became an insured of P|aintiff, Seiective insurance Company of America.

 

3 Though the parties did not do so, the Court presents the statements agreed upon in the context of the
Notice provided. (See, e.g., Doc. 19-5 at 2-3.)

 

 

(Doc. 10 jj 52; Doc. 20 jj 52.) Pursuant to the Notice, Vi|lage Auto Saies, lnc.’s, policy with
Seiective insurance Company of South Caro|ina expired on July 13, 2012, at 12:01 a.m.
(Doc. 10 jj 53; Doc. 20 jj 53.) Pursuant to the Notice, Vi|lage Auto Saies, lnc.’s, policy with
P|aintiff, Seiective insurance Company of America, became effective on July 13, 2012, at
12:01 a.m. (Doc. 10 jj 54; Doc. 20 jj 54.) Pursuant to the Notice, Viiiage Auto Saies, lnc.’s,
policy was rewritten through P|aintiff, Seiective insurance Company of America, as of July
13, 2012. (Doc. 10 jj 55; Doc. 20 jj 55.) Pursuant to the Notice, as ofJuiy 13, 2012, at
12:01 a.m., P|aintiff Seiective insurance Company of America, delivered a policy of
insurance to Vi|lage Auto Saies, inc. (Doc. 10 jj 58; Doc. 20 jj 58.)

By virtue of the payment of premiums for the policy which became effective on July
13, 2012, at 12:01 a.m., Viiiage Auto Saies, lnc., accepted the policy of insurance offered by
P|aintiff. (Doc. 10 jj 59; Doc. 20 jj 59.) P|aintiff, Seiective insurance Company of America,
did not insure Vi|lage Auto Saies, lnc., prior to the policy which began as of July 13, 2012, at
12:01 a.m. (Doc. 10 jj 62; Doc. 20 jj 62.)

P|aintiff, Seiective insurance Company of America, is a corporation organized and
existing under the laws of New Jersey with the number assigned by the National
Association of insurance Commissioners (“NA|C”) of 12572. (Doc. 10 jjjj 4, 6; Doc. 20 jjjj 4,
6.) Seiective insurance Company of South Caro|ina is a corporation organized and existing
under the laws of indiana with the assigned NA|C number of 19259. (Doc. 10 jjjj 5, 7; Doc.

20 jjjj 5-7.) Seiective insurance Company of America and Seiective insurance Company of

7

 

South Caro|ina have separate tax identification numbers and different agents for service of
process. (Doc. 10 jjjj 12-14; Doc. 20 jjjj 12-14.) Seiective insurance Company of America
and Seiective insurance Company of South Caro|ina are separate corporationsl (Doc. 10 jj
15; Doc. 20 jj 15.) Seiective insurance Company of America is a wholly-owned subsidiary
of the Seiective insurance Group, inc.. (Doc. 21 jj 3; Doc. 27 jj 3.) Seiective insurance
Group of South Caro|ina is a wholly-owned subsidiary of the Seiective insurance Group, lnc.
(Doc. 21 jj 4; Doc. 27 jj 4.)

UNDER|NSURED MOTORIST COVERAGE

On or about July 30, 2001, Robyn Novitsky signed a Commercial Automobiie
Pennsylvania Coverage Seiection Form as a duly authorized representative of Viliage Auto
Saies, inc. (Doc. 21 jjjj 20-21; Doc. 27 jjjj 20-21.)

Though not contained in the parties’ statements of facts, the parties do not dispute
that the Commercial Automobiie Pennsylvania Coverage Seiection Form signed by Robyn
Novitsky indicates that she elected to choose lower uninsured and underinsured motorist
benefit levels than those outlined in the “lmportant Notice." (See Doc. 19-4 at 2-4.)
Specificaliy, having chosen $1,000,000 in Liability insurance Coverage, she chose $35,000
Uninsured Motorists Coverage and $35,000 Underinsured Motorists Coverage. (ld. at 3-4)

The policy of insurance issued by Seiective insurance Company of South Caro|ina to
Vi|lage Auto Saies, lnc., had Ui\/|/Uil\/l coverage and limits of $35,000 combined single limit

per accident. (Doc. 21 jj 19; Doc. 27 jj 19.)

 

 

The 2012-2013 Seiective insurance Company of America Policy, under the “Garage
Coverage Dec|aration” lists coverages for “Garage Operations Liability” of $1,000,000 each
accident for “auto.” (Doc. 10 jj 66; Doc. 20 jj 66.) The “Garage Coverage Dec|aration” for
the 2012-2013 Seiective insurance Company of America Policy lists coverages for
“Underinsured Motorists” of “$35,000 CSL” which means combined single iimit. (Doc. 10jj
68; Doc. 20 jj 68.)

From July 13, 2012, at 12:01 a.m. through and including May 24, 2017, Vi|lage Auto
Saies, lnc., was insured under a policy of insurance with P|aintiff, Seiective insurance
Company of America, which included both commercial property coverage and commercial
garage coverage. (Doc. 10 jj 72; Doc. 20 jj 72.) The “Garage Coverage Dec|aration” for
the 2016-2017 Seiective insurance Company of America Policy which was in effect at the
time of the May 24, 2017, accident, lists coverages for “Garage Operations Liability” of
$1,000,000 each accident for “auto” and “Underinsured Motorists” of “$35,000 CSL.” (Doc.
10 jj 73; Doc. 20 jj 73.)

By email dated June 29, 2017, Defendants’ counsel requested that P|aintiff,
Seiective insurance Company of America, provide written confirmation of available UlM
coverage with respect to the May 24, 2017, accident. (Doc. 10 jj 81; Doc. 20 jj 81 .) By
email response dated August 28, 2017, P|aintiff advised that its position was that there was
“$35,000.00 CSL for Ul/UlM coverage.” (Doc. 10 jj 82; Doc. 20 jj 82.) By letter dated

November 16, 2017, P|aintiff provided written consent to settle with the tortfeasors and their

9

insurer and waived subrogation rights for the injury and property damage claims involved.
(Doc. 10 jj 83; Doc. 20 jj 83.)

By correspondence dated December12, 2017, Defendants, through counsel,
advised that pursuant to Sections 1731(c)(1) and 1734 of the Motor Vehicle Financial
Responsibility Law, a request for lower limits of underinsured motorist coverage must be in
writing; that P|aintiff had failed to produce any forms that reduced the underinsured motorist
limits prior to the May 24, 2017, crash; and therefore the underinsured limits under the
2016-2017 Seiective insurance Company of America Policy are equal to the liability limits of
$1,000,000.00. (Doc. 10 jj 84; Doc. 20 jj 84.4)

lil. STANDARD OF R|§ViEW

Through summary adjudication, the court may dispose of those claims that do not
present a “genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “As to materiality,
. . . . [o]nly disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.” Anderson v. Liben‘y Lobby, lnc.,
477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

The party moving for summary judgment bears the burden of showing the absence

of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106

 

4 P|aintiff does not dispute the fact of the correspondence but disputes the legal conclusions contained
therein. (Doc. 20 jj 84.)

10

S. Ct. 2548, 91 L. Ed. 2d 265 (1986). Once such a showing has been made, the non-
moving party must offer specific facts contradicting those averred by the movant to establish
a genuine issue of material fact. Lujan v. Nat’/ Wi/d/ife Fed’n, 497 U.S. 871, 888, 110 S. Ct.
3177, 111 L. Ed. 2d 695 (1990). Therefore, the non-moving party may not oppose summary
judgment simply on the basis of the pleadings, or on conclusory statements that a factual
issue exists. Anderson, 477 U.S. at 248. “A party asserting that a fact cannot be or is
genuinely disputed must support the assertion by citing to particular parts of materials in the
record . . . or showing that the materials cited do not establish the absence or presence of a
genuine dispute, or that an adverse party cannot produce admissible evidence to support
the fact.” Fed. R. Civ. P. 56(c)(1)(A)-(B). in evaluating whether summary judgment should
be granted, “[t]he court need consider only the cited materials, but it may consider other
materials in the record.” Fed. R. Civ. P. 56(c)(3). “lnferences should be drawn in the light
most favorable to the non-moving party, and where the non-moving party’s evidence
contradicts the movant’s, then the non-movant’s must be taken as true.” Big App/e BMW,
lnc. v. BMWof N. Am., lnc., 974 F.2d 1358, 1363 (3d Cir. 1992), cert. denied 507 U.S. 912,
113 S. Ct. 1262, 122 L. Ed. 2d 659 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts." Scott v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 167 L. Ed. 2d 686 (2007). if a party has carried its burden under the summary

judgment rule,

11

its opponent must do more than simply show that there is some metaphysical
doubt as to the material facts. Where the record taken as a whole could not
lead a rational trier of fact to find for the nonmoving party, there is no genuine
issue for trial. The mere existence of some alleged factual dispute between the
parties will not defeat an otherwise properly supported motion for summary
judgment; the requirement is that there be no genuine issue of material fact.
When opposing parties tell two different stories, one of which is blatantly
contradicted by the record, so that no reasonable jury could believe it, a court
should not adopt that version of the facts for purposes of ruling on a motion for
summary judgment

ld. (internal quotations, citations, and alterations omitted).

“in considering a motion for summary judgment, a district court may not make
credibility determinations or engage in any weighing of evidence.” Anderson, 477 U.S.
at 255. Therefore, when evidentiary facts are in dispute, when the credibility of
witnesses may be in issue, or when conflicting evidence must be weighed, summary b

judgment is not appropriate

 

in a case where no facts are contested and what lies before the court are entirely
legal questions, summary judgment on all contested issues is appropriate. Methode
E/ectroriics, lnc. v. E/co Corp., 385 F.2d 138, 139 (3d Cir.1967) (summary judgment “is
appropriate when only legal questions are to be resolved"). Under Pennsylvania iaw, it is
well-established that the interpretation of an insurance policy is a matter of law that may be
properly resolved at summary judgment. Nationwide Mut. lns. Co. v. Nixon, 453 Pa. Super. ’

Ct. 70, 682 A.2d 1310, 1313 (1996).

12

The standard for granting summary judgment in a declaratory judgment action is the
same as for any other type of reiief. C/over/and-Green Spring Dairies, lnc. v. Pa. Milk
Marketing Board, 298 F.3d 201, 210 n.12 (3d Cir. 2002). The standard is‘also the same
when cross motions are filed in a declaratory judgment action. See Lawrence v. City of
Phi/a., 527 F.3d 299, 310 (3d Cir. 2008). Lawrence noted that “cross-motions are no more
than a claim by each side that it alone is entitled to summary judgment, and the making of
such inherently contradictory claims does not constitute an agreement that if one is rejected
the other is necessarily justified or that the losing party waives judicial consideration and
determination whether genuine issues of material fact exist.” ld. (internal quotation omitted).
A district court “should consider cross-motions for summary judgment separately and apply
the burden of production to each motion." Beenick v. LeFebvre, 684 F. App’x 200, 205 (3d
Cir. 2017) (not precedentiai) (citing Lawrence, 527 F.3d at 310). “lf upon review of cross
motions for summary judgment [the courtj find[s] no genuine dispute over material facts,
then [the court] will order judgment to be entered in favor of the party deserving judgment in
light of the law and undisputed facts.” iberia Foods Corp. v. Romeo, 150 F.3d 298, 302 (3d
Cir. 1998) (citing Ciarlante v. Brown & Wil/iamson Tobacco Corp., 143 F.3d 139, 145-46
(3rd Cir.1998)).

lV. ANALYS|S
Plaintiff filed this declaratory judgment action pursuant to 28 U.S.C. §§ 2201 and

2202 requesting that Dec|aratory Judgment be entered declaring that, pursuant to 75 Pa.

13

C.S.A. §§ 1731 and 1734, the amount of underinsured motorist coverage under the 2016-
2017 Seiective insurance Company of America Policy in effect at the time of the May 24,
2017, crash is $35,000 combined single iimit. (Doc. 1 at 3, 9.) Defendants filed their
summary judgment motions asking the Court to enter summary judgment in their favor
declaring that, pursuant to 75 Pa. C.S.A. §§ 1731 and 1734, the amount of underinsured
motorist coverage at the time of the May 2017 crash is $1,000,000 combined single limit
based on the failure of P|aintiff to produce a written request for lower underinsured coverage
by the named insured, Vi|lage Auto Saies, lnc., that pre-dates the May 2017 crash. (Doc. 9
at 11; Doc. 44 at 10-11.) in the cross-motions, P|aintiff moves the Court for summary
judgment on its declaratory judgment claim. (Doc. 17 at 1; Doc. 47 at 1.) 5

Under the Dec|aratory Judgment Act “[i]n a case of actual controversy within its
jurisdiction, . . . any court of the United States, upon the filing of an appropriate pieading,
may declare the rights and other legal relations of any interested party seeking such
declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). The

United States Supreme Court has declared that “[d]istrict courts possess discretion in

 

5 in the pending motions for summary judgmentl Defendant Patricia Novitsky raises the same issues and
makes the same arguments as Defendants Robyn Novitsky and Vi|lage Auto Saies, lnc. (See, e.g., Docs.
9, 10, 44, 46.) Similar|y, P|aintiff’s cross-motion and response regarding Defendant Patricia Novitsky’s
motion mirror those filed regarding the motion of Defendants’ Robyn Novitsky and Vi|lage Auto Saies, lnc.
(See, e.g., Docs. 17, 18, 47, 48.) in this scenario, the Court will cite to documents related to the motion of
Defendants Robyn Novitsky and Vi|lage Auto Saies, lnc. and P|aintiff’s cross-motion to same going forward
in the Analysis portion of the Memorandum.

14

 

 

determining whether and when to entertain an action under the Dec|aratory Judgment Act,
even when the suit othenivise satisfies subject matterjurisdictional prerequisites.” Wi/ton v.
Seven Fa//s Co., 515 U.S. 277 (1995). The Third Circuit Court of Appeals extensively
considered the matter of a district court’s discretion in Reifer v. Westport /ns. Corp., 751
F.3d 129 (3d Cir. 2014). Reifer’s guidance included situations relevant to this Court’s
jurisdictional determination, i.e., where the declaratory judgment action was brought in the
context of an insurance dispute and where no parallel state court action was pending. ld. at
143-47, Having considered relevant factors--predominantly “the likelihood that a federal
court declaration will resolve the uncertainty of obligation which gave rise to the
controversy,” and “the convenience of the parties,” id. at 146--the Court will exercise its
discretion and retain jurisdiction of the current action.

At issue in this case is whether the written reduction of UM/UlM benefits made on
the 75 Pa. C.S.A. §§ 1791 and 1734 forms titled “Commercial Automobiie Pennsylvania
Coverage Seiection Form lMPORTANT NOT|CE” and “Commercial Automobiie
Pennsylvania Coverage Seiection Form” dated July 30, 2001, at which time Vi|lage Auto
Saies, lnc., was insured by a Seiective insurance Company of South Caro|ina policy, are
applicable to the Seiective insurance Company of America policy in effect at the time of the
accident (Doc. 11 at 10; Doc. 18 at 8; see also Doc. 12-17 at 1, 2; Doc. 19-4 at 2, 3.) As
to this dispositive question, key facts are not disputed: the parties do not dispute that the

July 30, 2001, Seiection Form was the only selection form signed by the insured; the parties

15

do not dispute that the July 30, 2001, Seiection Form effectively and appropriately limited
underinsured motorist coverage to $35,000 combined single limit accident coverage under
the Seiective insurance Company of South Caro|ina policy; the parties do not dispute that
the Seiection Form applied to all Seiective insurance Company of South Caro|ina policy
renewa|s; the parties do not dispute that, other than the change in the named insurer, the
policies remained the same; and the parties do not identify other aspects/provisions of the
relevant policies as material facts at issue. Rather, the parties’ dispute hinges on the
relationship, or lack thereof, between Seiective insurance Company of South Caro|ina and
Seiective insurance Company of America and how Pennsylvania’s legislative scheme
governing UM/UlM coverage, as interpreted by Pennsylvania courts, applies to this case

in applying Pennsylvania substantive law in this diversity action, the Court looks first
to decisions of the Supreme Court of Pennsylvania and, if there is not a reported decision
by a Pennsylvania court addressing the precise issue being considered, it is the Court’s
duty to predict how the Pennsylvania Supreme Court would interpret the relevant provisions
of the Pennsylvania l\/lotor Vehicle Financial Responsibility Law (“MVFRL”), 75 Pa. C.S.A.
§§ 1701-1799.7, if presented with this case See Nationwide Mut. Ins. Co. v. Buffetfa, 230
F.3d 634, 637 (3d Cir. 2000).

in so doing, a federal court can also give due regard, but not conclusive effect,

to the decisional law of lower state courts. See, e.g., Burke v. Maassen, 904

F.2d 178, 182 (3d Cir.1990). The opinions of intermediate appellate state courts

are “not to be disregarded by a federal court unless it is convinced by other
persuasive data that the highest court of the state would decide

16

 

 

oiherwise." west v. Ar& rco., 311 u.s. 223, 237, 61 s.ci. 179, 85 L.Ed. 139
(1940).

Buffetta, 230 F.3d at 637.
The Pennsylvania Supreme Court discussed the policies underlying the MVFRL
in Lewis v. Erie lns. Exchange, 793 A.2d 143 (Pa. 2002). The court explained that the
Pennsylvania Genera| Assembly, in enacting the MVFRL, was concerned with containment
of rising insurance costs. Lewis, 793 A.2d at 151. The court found the requirements under
the MVFRL for UlM coverage serve to promote recovery for accident victims in the event
negligent motorists are not adequately insured. /d. Lewis summarized that review of
sections 1731 and 1734
is informed by their integration into a scheme for motorist insurance which has
been adjusted to preserve the availability of core remedial aspects while also
promoting, with increasingly greater emphasis, the containment of insurance
costs. With this background, we consider the statutory terms as written, as they
relate to each other, and in their context within the surrounding framework.
793 A.2d at 152. Pennsylvania courts have directed that the MVFRL should be construed
liberally to provide the greatest coverage to the injured claimants Motorists Ins. Co. v.
Emig, 664 A.2d 559, 566 (Pa. Super. Ct. 1995) (citations omitted). Emig added that “[i]n
close or doubtful cases, we must intrerpret the intent of the legislature and the language of
the insurance policies to favor coverage for the insured.” ld. (citations omitted).

Here the parties do not point to Pennsylvania Supreme Court decisions directly on

point but, rather, as discussed below, rely primarily on Pennsylvania Superior Court

17

 

opinions in support of their respective positions. Central to their arguments and the Court’s
analysis are several provisions of the MVFRL, specifically 75 Pa. C.S.A. §§ 1731, 1734, and
1791.
Turning first to the relevant MVFRL provisions Pa. C.S.A. § 1731 addresses the
“[ajvailabilitiy, scope and amount of coverage” and provides in pertinent part:
(a) Mandatory offering.--No motor vehicle liability insurance policy shall be
delivered or issued for delivery in this Commonwealth, with respect to any
motor vehicle registered or principally garaged in this Commonwealth, unless
uninsured motorist and underinsured motorist coverages are offered therein or
supplemental thereto in amounts as provided in section 1734 (relating to

request for lower limits of coverage). Purchase of uninsured motorist and
underinsured motorist coverages is optional.

75 Pa. C.S.A. § 1731(a).

Section 1734 addresses the “[r]equest for lower limits of coverage” and states in total
that “[a] named insured may request in writing the issuance of coverages under section
1731 (relating to availability, scope and amount of coverage) in amounts equal to or less
than the limits of liability for bodily injury.” 75 Pa. C.S.A. § 1734.

Section 1791 addresses the “[njotice of available benefits and limits”:

lt shall be presumed that the insured has been advised of the benefits and limits

available under this chapter provided the following notice in bold print of at least

ten-point type is given to the applicant at the time of application for original
coverage, and no other notice or rejection shall be required:

lMPORTANT NOT|CE

insurance companies operating in the Commonwealth of Pennsylvania are
required by law to make available for purchase the following benefits for

18

 

you, your spouse or other relatives or minors in your custody or in the
custody of your relatives residing in your household, occupants of your
motor vehicle or persons struck by your motor vehicle:

(1) Medical benefits up to at least $100,000.

(1.1) Extraordinary medical benefits from $100,000 to $1,100,000 which may
be offered in increments of $100,000.

(2) income loss benefits up to at least $2,500 per month up to a maximum
benefit of at least $50,000.

(3) Accidental death benefits up to at least $25,000.
(4) Funeral benefits $2,500.

(5) As an alternative to paragraphs (1), (2), (3) and (4), a combination benefit,
up to at least $177,500 of benefits in the aggregate or benefits payable up to
three years from the date of the accident, whichever occurs first, subject to a
limit on accidental death benefit of up to $25,000 and a limit on funeral benefit
of $2,500, provided that nothing contained in this subsection shall be construed
to limit, reduce, modify or change the provisions of section 1715(d) (relating to
availability of adequate limits).

(6) Uninsured, underinsured and bodily injury liability coverage up to at least
$100,000 because of injury to one person in any one accident and up to at least
$300,000 because of injury to two or more persons in any one accident or, at
the option of the insurer, up to at least $300,000 in a single limit for these
coverages except for policies issued under the Assigned Risk Pian. Also, at
least $5,000 for damage to property of others in any one accident.

Additionally, insurers may offer higher benefit levels than those
enumerated above as well as additional benefits However, an insured may
elect to purchase lower benefit levels than those enumerated above

Your signature on this notice or your payment of any renewal premium
evidences your actual knowledge and understanding of the availability of
these benefits and limits as well as the benefits and limits you have
selected.

19

if you have any questions or you do not understand all of the various
options available to you, contact your agent or company.

if you do not understand any of the provisions contained in this notice,
contact your agent or company before you sign.

75 Pa. C.S.A. § 1791.

in this scheme, “insurers must offer UM/Ull\/l coverage in amounts equal to the bodily
injury liability coverage except where the named insured requests in writing coverage in
amounts less than the limits of liability for bodily injury.” Breuninger v. Penn/and insurance
Company, 675 A.2d 353 (Pa. Super Ct. 1996) (citing Pa. C.S.A. §§ 1731, 1733, 1734).
Breuninger further explained that

[i]n addition, Section 1791 of the MVFRL requires an insurer to furnish the
policy applicant with an “lmportant Notice.” This notice must advise the
applicant of the types and amounts of coverages which are required to be
offered to her. Motorists lns. Co. v. Emig, 444 Pa.Super. 524, 664 A.2d 559
(1995). This notice must also inform the applicant that she may purchase or
reject these coverages /d. The applicant must also be made aware that she
may purchase coverages in higher or lower amounts than those set forth in the
“lmportant Notice.”ld. Section 1791 provides the method of apprising an
insured of the benefits and limits available pursuant to the statute

We have held that if the insurer strictly follows Section 1791, there is a
conclusive presumption that the insured has actual knowledge of the coverage
available to her under the MVFRL. Tukovits [v. Prudential ins Co., 672 A.2d
786 (Pa. Super. Ct. 1996)],' Lambert v. McClure, 407 Pa.Super. 257, 595 A.2d
629 (1991).

20

 

 

 

675 A.2d at 356. in Emig, the Superior Court considered the relationship between the
conclusive presumption of§ 1791 and UM/UlM coverage reductions under§ 1734. 664
A.2d at 569.

The “lmportant Notice” is merely a notice to appellee that she must be offered

certain benefits in certain amounts which she may accept, reject or reduce

Thus, Section 1791 does not provide the means for selection, rejection or

reduction of these offered benefits This instead, is provided for by the

legislature in Subchapter “".C The “lmportant Notice” merely informs appellee

that she is presumed to know and understand those benehts offered and those

benths which she has selected in conformity with law, i.e., in this case, Section

1734.

Emig, 664 A.2d at 569. Thus the court held that, for the § 1791 conclusive presumption to
be effective regarding UM/Uli\/l coverage, “an insured must have actually selected
coverage[s], and the selection process must first be in conformity with the law, i.e., in this
case, with Section 1734.” ld.

Looking now for specific guidance on the issue presented here-- the effect of a policy
change from one insurer to another on an insured’s underinsured motorist benefits--two
Superior Court cases are instructive: Weilacher v. State Farm Mut. Auto. Ins. Co., 65 A.3d
976, 983 (Pa. Super. Ct. 2013), and Breuninger, 675 A.2d 353.

in Weilacher, the plaintiffs sought UlM coverage equal to the bodily injury coverage
although the policy in place at the time of the accident for which they sought benefits had a

$500,000 bodily injury limit and a $25,000/$50,000 UlM coverage limit. 65 A.3d 976. After

the trial court granted summary judgment for the insurance company limiting UlM coverage

21

 

to that identihed in the policy, the plaintiffs appealed ld. The Superior Court summarized
relevant facts as follows:

in 1994, the Weilachers had an automobile policy with State Farm Fire and
Casualty Company that had bodily injury liability coverage in the amount of
$25,000/$50,000. The Weilachers signed an “lmportant Notice,” and also
rejected UlM coverage in this initial policy. in August 1999, Melissa [Weilacher]
signed another “lmportant Notice” and expressly selected UM coverage with
limits of $25,000/$50,000, which matched the bodily injury liability coverage in
September 1999, the Weilachers' policy was transferred from State Farm Fire
and Casualty Company to State Farm [Mutual Automobiie insurance Company
(“State Farm”)]. Thereafter, in February 2000, State Farm added UlM coverage
with limits of coverage of $25,000/$50,000, which matched the bodily injury
liability coverage, to the Weilachers' policy. The Weilachers did not select this
coverage or receive any acknowledgment of this transaction; however, in
February 2002, Melissa signed an “lmportant Notice.” in January 2009, the
Weilachers increased their bodily injury liability limit to $500,000. The
Weilachers did not sign any acknowledgement for UM/UiM coverage, did not
request UM/Ull\/l coverage limits of $25,000/$50,000, and did not request a
reduction of the statutorily provided UlM limits

65 A.3d at 985-86. Although the trial court found, relying on Blood v. Old Guard Ins. Co.,
934 A.2d 1218 (Pa. 2007), that there was no specific language under §§ 1731 and 1734
that required an insured to complete a written request for lower limits for UM/UlM coverage
when the limits for bodily injury are increased, id. at 981-82, the Superior Court disagreed,
concurring with the plaintiffs that § 1734 was triggered when State Farm unilaterally set the
UlM coverage in 2000 at $25,000/$50,000 to match the bodily injury liability coveragel id. at
984. Noting that B/ood held that the plaintiffs “initial application indicating reduced UM/UlM
coverage, which had never been changed, satisfied section 1734’s writing requirement and

remained in effect after a reduction in bodily injury coverage,” id. at 985 (citing Blood, 934

22

 

A.2d at 1227), the Superior Court distinguished the addition of UM/UlM coverage after the
initial rejection of coverage Weilacher then concluded that

if an insured purchases new UM/UiM coverage following an initial rejection of
UM/UlM coverage, the insurer must provide UM/UlM coverage equal to the t
bodily injury liability coverage, unless the insured validly requests lower limits
of coverage pursuant to section 1734. See id.,' see a/so Blood, 934 A.2d at
1223. As noted above, after the Weilachers purchased UM coverage with limits
of $25,000/$50,000 in 1999, State Farm unilaterally and voluntarily provided
UlM coverage in the same amount to the Weilachers in 2000, ostensibly in
compliance with section 1731. See Smith, 849 A.2d at 280 (stating that the
purchase of an insurance policy is not a lifetime contract and that amounts of
coverage change). Further, the Weilachers paid a higher premium after the
addition of the UM/UlM coverage Thus, because the Weilachers affirmatively
added the UM/UlM coverage following their rejection of UM/UlM coverage,
State Farm could only supply lower UM/UlM coverage if the Weilachers signed
a section 1734 written request. See id. at 281. However, at no time after the
Ul\/l/UlM coverage was added to the policy, and the bodily injury limits were
increased to $500,000, did the Weilachers provide any written request seeking
to lower the UM/UlM coverage levels pursuant to section 1734. Therefore, the
reasoning of Blood, where there was a valid request for lower UM/UlM
coverage limits pursuant to section 1734 that continued to be binding even after
Blood decreased his liability limits is not applicable to this case. Accordingly,
because the Weilachers never signed a written request for lower UM/UlM
coverage limits pursuant to section 1734, the UlM coverage limit must be equal
to the bodily injury limit of $500,000. See [Erie ins Exchange v. Larrimore, 987
A.2d 732, 743 (Pa. Super. Ct. 2009).]

 

65 A.3d at 986-87. Weilacher also confirmed that where plaintiffs paid lower premiums for

years after the policy change at issue, “ji]t is well-settled that ‘the insured’s payment of

 

[their] premiums for several years thereafter cannot operate as a waiver under Sections
1734 and 1791 65 A.3d at 987 (quoting Larrimore, 987 A.2d at 742; citing Emig, 664 A.2d

at 565 n.1).

23

ln Breuninger, the plaintiff was insured by Harleysville Mutual insurance Company
(“Harleysville”) in 1984 when the policy became subject to the MVFRL. 675 A.2d at 355. At
the time, Harleysville sent the insured the “lmportant Notice” (“Notice”) required by § 1791 of
the MVFRL. /d. The parties did not dispute the following facts: the insured wrote on the
1984 Notice that she wanted $35,000 in UM/Ull\/l coverage but she neither signed nor
returned it to Harleysville; in September 1984, the insured received a renewal declarations
page with liability limits of $50,000 and $35,000 in UM/UlM coverage; in 1987, Harleysvillel
at the insured’s request, issued a renewal declaration increasing the insured’s liability
coverage to $100,000 but leaving the UM/UlM coverage at $35,000; in July 1990,
Harleysville sent another coverage selection form to the insured which again advised her of
her options under the MVFRL; the insured indicated on the form that she wanted $100,000
for liability coverage and $35,000 for Ul\/l/UlM coverage; the insured signed the form and
returned it to Harleysville. 675 A.2d at 355. in 1991, Harleysville transferred the insured’s
policy to Pennland, a wholly owned subsidiary of Harleysville, under the same policy
number. /d. Pennland did not send the insured an “lmportant Notice” form or any other
coverage selection form. /d. Pennland did send the insured a form titled “Renewal Notice”
whereby she was informed that her coverage was to remain the same ld. Fo|lowing an
accident in 1993 where the insured made a demand to Pennland for UlM coverage benefits
of $100,000 even though the policy under which she was covered provided for only $35,000

Ull\/l benefits Pennland paid $35,000 but refused to pay her the remaining $65,000. /d. at

24

 

356. The insured filed an action for declaratory judgment the parties cross-filed motions for
summary judgment, and the lower court granted Pennland’s motion after hearing oral
argument. /d.

On appeal, the Superior Court aermed the lower court after noting that “the only
issue to be resolved by the lower court was ‘whether the insured knowingly and voluntarily
selected $35,000 in UM/UlM coverage as a matter of law.”’ /d. The court summarized the
parties’ arguments as follows:

The insured argues that she did not knowingly and voluntarily elect the

$35,000.00 UM/UlM limit as is mandated by MVFRL. in the absence of a valid

election of UM/UlM limits she argues that the MVFRL mandates that the

UM/UlM limit be equal to the bodily injury limit of $100,000.00. The insured

further argues that her election was not voluntary because Pennland never

provided her with an “lmportant Notice” form. Pennland admits that it never
provided the insured with an “lmportant Notice” form, but argues that it was not
required to do so because of its relationship with Harleysville Pennland paid

the insured $35,000.00, but refused to pay her the remaining $65,000.00 which

she claimed.

Breuninger, 675 A.2d at 355-56. The Superior Court first determined that the insured had
knowingly and voluntarily selected $35,000 UM/UlM coverage based on her receipt in 1990
of the “lmportant Notice” and her completion of the coverage selection form on which she
indicated that she wanted to continue with the $35,000 UM/UlM coverage ld. at 357. The
court then addressed the insured’s argument that “when her automobile insurance policy

was transferred from Harleysville to Pennland, the latter was required to meet the

requirements under Section 1791 of the MVFRL and that it could not simply ‘stand in the

25

shoes’ of Harleysville for this purpose." /d. at 358. Noting this to be an issue of first
impression in the Commonwealth, Breuninger considered the following record evidence:

on April 3, 1991 , Harleysville transferred the insured's policy to its wholly owned
subsidiary, Pennland. lt is undisputed that Pennland sent the insured a form
entitled “Renewal Notice.” whereby she was informed that her policy number
remained in effect, that her coverage remained exactly the same and that her
premium would not be changed The insured's policy with Harleysville was not
cancelled and, therefore, the insured was not required to apply for automobile
insurance with Pennland. That is the insured was never an “applicant" for
automobile insurance with Pennland. The only relevant difference between the
insured's policy with Harleysville and her policy with Pennland was the name
of the insurer. Moreover, the record reveals that the insured never objected to
the transfer of her policy to Pennland and that she made her premium
payments to Pennland.

lt is further undisputed that after the transfer of the insured's policy was
compieted, Pennland never sent the insured an “lmportant Notice” form nor any
other coverage selection form.

675 A.2d at 358. The insured alleged that this was in violation of Section 1791 of the
MVFRL, and, therefore it could not be shown that she knowingly and voluntarily selected
$35,000.00 in UM/UlM coverage /d. The Superior Court disagreed, concluding that the
language of Section 1791 “is plain, unambiguous and conveys a clear and dennite
meaning.” /d. With this threshold determination, the court proceeded with the following
analysis:
Clearly, as the express language of Section 1791 indicates the MVFRL
requires insurers to provide individuals with notice concerning the availability
of UM/UlM coverage only at the time of “application for original coverage” or at
the time of the “tirst renewal after October 1, 1984.” Here, the statute does not
define the meaning of “application for original coverage” or at the time of the

“first renewal after October 1, 1984.” Therefore, we shall construe the language

26

 

of Section 1791 according to its common, plain and everyday meaning. We
note that Black's Law Dictionary defines “application” in the context of
insurance as “[t]he preliminary request, declaration, or statement made by
a party applying for an insurance policy....” Black's Law Dictionary 90 (5th ed.
1979)

The record is clear that the insured never applied for original coverage
with Pennland. That is, she never made a preliminary request, declaration or
statement in regard to the insurance policy at issue after it was transferred to
Pennland. in fact, it would have been impossible for the insured to have done
so because the policy held by Pennland was exactly the same policy held by
Harleysville lt is undisputed that the insured's policy remained in effect and
unchanged when it was transferred to Pennland. in addition, the record is clear
that she was provided with notice as to the available UM/UlM coverage prior to
her Hrst renewal after October 1, 1984, when the policy at issue was held by
Harleysville Therefore, we find that based on the express language of Section
1791, the legislature did not intend for another “lmportant Notice” to be sent to
the insured by Pennland in this situation. Accordingly, we reject the insured's
argument that Pennland was required to provide her with an “lmportant Notice”
form pursuant to Section 1791.

Considering all of the evidence in the light most favorable to the insured,
we Hnd that the evidence proved waiver as a matter of law in regard to her
UM/UlM coverage Accordingly, we find that the lower court did not abuse its
discretion when it determined that the insured knowingly and
voluntarily reduced her UM/Ull\/l coverage in writing and granted summary
judgment in favor of Pennland.
675 A.2d at 358-59.

in its Complaint for Dec|aratory Judgment (Doc. 1), P|aintiff cites Breuninger in
support of the assertion that “[i]t is settled law in Pennsylvania that the transfer of motor
vehicle insurance from one company to another affiliated company does not constitute a

new policy” and further asserts that, pursuant to federal and state courts addressing the

issue, new § 1734 sign down forms are not required to be obtained by the new aleiate

27

 

(Doc. 1 jj 41). As discussed below, Defendants disagree with this analysis contending that
here Seiective insurance Company of America was required to obtain new forms and,
because they did not, Defendants are entitled to summary judgment in their favor.
A. Defendants’ Motions

With their summary judgment motions Defendants maintain that, although the
“Garage Coverage Dec|aration” for the 2016-2017 Seiective insurance Company of America
(“Selective-America”) policy in place at the time of the May 2017 accident lists coverage for
“Underinsured Motorists” of “$35,000 CSL” (combined single limit), “it is undisputed that
Seiective-America never obtained a written reduction for UM/UIM benehts in an amount
below the $1,000,000 liability limits as required by §§ 1731 and 1734.” (Doc. 11 at 13-14.)
in support of this assertion, Defendants argue that P|aintiff cannot rely on the 2001 written
reduction between Vi|lage Auto Saies, lnc., (“Village Auto”) and Seiective insurance
Company of South Caro|ine (“Selective-South Caro|ina”) because the two are separate
companies the Seiective-America policy was a “new" policy that created a new contract
between new parties requiring a new written reduction form under §§ 1731 and 1734, and
the new written reduction was never obtained. (ld. at 14-15.)

Defendants first aver that general contract principles under Pennsylvania law
indicate that, pursuant to the July 24, 2012, Notice “a new policy/contract was formed as
soon as Vi|lage Auto paid premiums for the 2012-2013 Seiective-America policy offered to

it.” (ld. at 21 .) Defendants contend that the Notice meets the necessary elements of offer,

28

 

acceptance and consideration: the new policy was being offered to Vi|lage Auto; and
Vi|lage Auto could accept the offer by paying premiums (acceptance and consideration).
(ld. (citing Muhammad v. Strassburger, 587 A.2d 1346, 1349 (Pa. 1991); Herman v. Stern,
213 A.2d 594, 601-02 (Pa. 1965)).) Defendants add that the conclusion is “mandated”
when the Notice is viewed in conjunction with §§ 1731 and 1734, pointing to the following:

“No motor vehicle liability insurance policy shall be delivered g_r issued for
delivery in this Commonwealth, with respect to any motor vehicle registered
or principally garaged in this Commonwealth, unless uninsured motorist and
underinsured motorist coverages are offered therein or supplemental thereto in
amounts as provided in section 1734 (relating to request for lower limits of
coverage) . . . . 75 Pa. C.S. § 173[1] (emphasis added). Pennsylvania appellate
courts have held, “Section 1731 mandates that an insurance company issuing
a policy in the Commonwealth of Pennsylvania must provide UM/UIM coverage
equal to the bodily injury liability coverage unless the insured validly rejects
UM/UiM coverage or validly requests lower limits of coverage pursuant to
section 1734.” Weilacher, 65 A.3d at 983.

(Doc. 11 at 23.6) Defendants also find support for their argument in the Pennsylvania
Superior Court’s pronouncement that “[t]he MVFRL is to be ‘construed liberaliy’ to ‘afford[]
the injured claimant the greatest possible coverage in close or doubtful cases we must

interpret the intent of the legislature and the language of insurance policies to favor

 

6 As demonstrated by the quoted material, Defendants employ liberal use of emphasis in their Hlings,
including double and triple emphasis and they do not consistently identify the origin of the emphasis as is
seen in the Weilacher quotation where they fail to note “emphasis added" and Weilacher did not provide the
emphasis noted, see 65 A.3d at 983. Therefore, hereinafter the Court will eliminate the emphasis found iri
material quoted from Defendants’ briefs

29

 

 

coverage for the insured."’ (ld. (quoting Emig, 664 A.2d at 566).) On the basis of
Pennsylvania contract principles and the MVFRL, Defendants conclude that

[t]he July 2012 “Notice” made it clear that a “new” policy was being delivered
to Vi|lage Auto by a “new” insurer and that the “new policy” was being
“rewritten,” “reissued” and “offered” to Vi|lage Auto by Seiective-America The
common dictionary definition of “issue" is “The action of supplying or distributing
an item for use, sale, or ochial purposes.”
en.oxfordictionaries.com/definition/issue accessed on 1/17/18. “Reissue” is
deHned as “l\/lake a new supply or different form of (a product, especially a book
or record) available for sale.” Id. Seiective-America also delivered the new
policy to Vii|age Auto and requested payment of premiums . . . Thus, the new
Seiective-America policy was either “delivered or issued for delivery in this
Commonwealth . . .” within the meaning of§ 1731, Thus in July 2012, when
Seiective-America unilaterally decided to terminate the prior policy between
Vi|lage Auto and Seiective-South Carolina, and “rewrite” and “reissue” and
“ofier" a “new” policy to Vi|lage Auto and/or deliver the new policy to Vi|lage
Auto, §§ 1731 and 1734 and corresponding case law required a new UM/UlM
reduction form.

(Doc. 11 at 23-24.)

The crux of Defendants’ position is that § 1731 is triggered by the issuing of a policy
which is what happened here with the Seiective-America policy. Under that section, the
UlM limits are equal to the bodily injury limits unless the insured sent a written request for
lower limits which did not happen here Defendants cite no Pennsylvania or Third Circuit
cases applying the cited general contract principles to the MVFRL at issue here Rather,
they rely primarily on Weilacher for its general pronouncements concerning §§ 1731 and
1734, focusing on the insurer’s obligation to issue a policy with UlM coverage in an amount

equal to the bodily injury liability coverage See, e.g., Doc. 11 at 13 (citing Weilacher, 65 A.

30

 

 

3d at 983).) Based on the arguments presented and relevant Pennsylvania Superior Court
authority, the Court cannot conclude that the Pennsylvania Supreme Court would adopt
Defendants’ position regarding the effect of a policy change from one wholly owned
subsidiary affiliate to another in the circumstances presented here

First, Defendants do not support their general contractual argument with any citation
to Pennsylvania authority decided in the context at issue here. Neither Muhammad nor
Herman involved insurance policies generally or the operation of the MVFRL. See 587 A.2d
1346; 213 A.2d 594. Whiie general contract principles are worthy of consideration in many
instances where a specific legislative scheme in a heavily regulated industry is at issue and
state court decisions specific to insurance policies are abundant Defendants’ broad-brush
argument is not persuasive7

lmportantly, the Superior Court of Pennsylvania has not attached significance to the

issuance of a new policy by a new insurer aleiated with the insurer under the expiring

 

7 Defendants’ general contract approach arguably applies more broadly than suggested. First, policy
renewals contain language that could be construed to provide an offer, acceptance and consideration as
seen in Seiective-South Caro|ina and Seiective-America renewal policies where the insured is instructed
that “ [ijn return for payment of the premium, and subject to all the terms of this policy, we agree with you to
provide the insurance indicated in the schedule above.” (See, e.g., Doc. 19-1 at 25; Doc. 19-2 at 24.)
Second, pursuant to Defendants’ definitions of relevant terms (see Doc. 11 at 18-24), renewal policies are
“delivered or issued for delivery in this Commonwealth,” 75 Pa. C.S.A. § 1731. To the extent the language
in renewal policies satisfies contract requirements and said policies are delivered or issued for delivery, in
Defendants’ contractual scheme the requirements of §§ 1731 and 1734 would have to be satisfied with
each renewal. Yet Defendants do not suggest that each renewal contract issued or delivered to an insured
requires the insurer to again offer UM/UlM coverage in amounts equal to the bodily injury liability coverage
pursuant to § 1731 unless the insured again elects to limit that coverage in writing pursuant to § 1734.

31

policy. in Weilacher, the insureds’ policy of insurance was transferred from State Farm Fire
and Casualty Company to State Farm Mutual Automobiie insurance Company in September
1999. 65 A.3d at 985. Nothing in the Superior Court opinion suggests that the transfer was
the event which triggered the new insurer’s need to provide UlM benefits equal to bodily
injury benefits under§ 1731 unless the insured sought lower limits in writing under§ 1734,
Rather, Weilacher found the insurer ran afoul of the requirements of §§ 1731 and 1734
which “plainly state that an insurance policy must provide UM/UlM coverage limits that are
equal to bodily injury limits unless the insured completes a proper request for reduction of
the UM/UlM coverage |imits” because the insureds “did not request any reduction of the
UM/UlM coverage limits after the UM/Ull\/i coverage was added to their policy.” 65 A.3d at
988. Thus, it was the change in policy provisions and not the issuance of a policy by a new
afhliated insurer which provided the basis for the court’s conclusion that the insureds were
entitled to UlM coverage equal to the bodily injury limits of $500,000 in the policy rather than
the $25,000/$50,000 UlM coverage indicated in the policy. /d.

Here there is no analogous change in policy provisions and, unlike the insureds in
Weilacher, the insureds in this case completed a valid request for UM/UlM benefits in 2001,
The parties do not dispute that when Robyn Novitsky signed the “Commercial Automobiie
Pennsylvania Coverage Seiection Form lMPORTANT NOT|CE” on July 30, 2001, a form
which identifies “Selective lnsurance” at the top of the page she was apprised of the

benefits she must be offered under the policy pursuant to § 1791. (See, e.g., Doc. 19-4 at

32

 

2.) Nor do the parties dispute that the “Commercial Automobiie Pennsylvania Coverage
Seiection Form” indicates she chose $1,000,000 liability insurance coverage $35,000
uninsured motorist coverage and $35,000 underinsured motorist coverage (/d. at 3-4.)
Ms Novitsky signed the form indicating that she fully understood the coverages she had
made and that “jt]hese coverages will remain in effect as outlined above until such time l
execute another Coverage Seiection Form.” (ld. at 5.) These coverage amounts remained
in effect in the July 13, 2011, to July 13, 2012, Seiective-South Caro|ina policy as indicated
in the Coverage Schedule therein (see e.g., Doc. 19-2 at 161), and are indicated in the
Coverage Schedule of the policy issued by Seiective-America for the July 13, 2012, to July
13, 2013, period (see e.g., Doc. 19-3 at 154). identical coverages are indicated in the
Coverage Schedule found in the Seiective-America policy in place at the time of the
accident, i.e., the policy for the term July 13, 2016, to July 13, 2017. (See, e.g., Doc. 19-1
at 169.)

Although Weilacher did not discuss the affiliation between State Farm Fire and
Casualty Company and State Farm Mutual Automobiie insurance Company, the court
states that the insureds’ policy “was transferred" between the two entities. 65 A.3d at 985.
As set out above the court considered what came before the transfer and what came after it
in terms of changes made to the policies’ provisions rather than attaching legal significance
to the issuing entity. 65 A.3d at 985-88. Though Defendants’ argument hinges on the fact

that Seiective-South Caro|ina and Seiective-America are separate corporations they do not

33

 

 

deny the affiliation between the two. lmportantly, they cite no authority to support the
proposition that affiliated subsidiaries of a parent company should be distinguished such
that a change in insurer should not be deemed a transfer. Further, they cite no authority to
support the proposition that a change in the policy provider, rather than a change in the
policy provisions is the event of legal significance8
For these reasons the Court concludes Defendants have not shown that the
execution of the 2001 selection form did not remain viable when Seiective-America became
their insurer. From this it follows that they have not shown as a matter of law that,
pursuant to 75 Pa. C.S. §§ 1731 and 1734, the amount of underinsured motorist
coverage under the 2016-2017 Seiective insurance Company of America
policy in effect at the time of the May 24, 2017 crash is $1,000,000 combined
single limit based on the failure of P|aintiff. . . to produce a written request for
lower underinsured coverage by the named insured, Vi|lage Auto Saies, lnc.,
that pre-dates the May 24, 2017 crash.
(Doc. 9 at 11; Doc. 44 at 10-11.) Therefore, Defendants’ motions for summary judgment
(Docs. 9, 44) are properly denied
B. PIaintiff’s Motions

in contrast to Defendants’ identification of the issue, P|aintiff states “it is the binding

nature of the [July 30, 2001] signed Form, against the backdrop of 24 years of electing and

 

8 To the extent Defendants distinguish Breuninger’s discussion of the transfer issue and argue that
P|aintiff’s reliance on the case is misplaced (see, e.g., Doc. 11 at 26-29; Doc. 26 at 16-22), their arguments
will be addressed in conjunction with P|aintiffs motions

34

 

paying for the identical UM/UlM limits that is at issue." (Doc. 18 at 7.) Specifically, P|aintiff
points to the following language on the Coverage Seiection Form signed by Vi|lage Auto:
“These coverages will remain as outlined above until such time [sic] l execute another
Coverage Seiection Form." (ld. (quoting Commercial Automobiie Pennsylvania Coverage
Seiection Form, Ex. D at 4 [Doc. 12-17; Doc. 19-4 ]).) P|aintiff adds that the terms and
coverage provided by Seiective-America remained exactly the same as that provided by
Seiective-South Caro|ina, the policy number remained the same and the transfer from one
Seiective insurance Group, lnc., subsidiary to another was “seamless and was effectuated
upon the 2012-2013 Seiective renewal of Vi|lage Auto’s expiring Seiective-SC policy.
Vi|lage Auto did not have to fill out or complete any paperwork to effectuate the transfer.
Rather, the 2012-2013 Seiective Policy acted as an annual renewal of Village Auto’s
existing lnsurance” (Doc. 18 at 8 (internal citation omitted).)

P|aintiff maintains that the operative facts and issues in Breuninger are “exactly the
same” as those in this case (Doc. 18 at 12.) Plaintiff contends that Defendants’ arguments
to the contrary are incorrect in that Breuninger was not decided solely on the provisions of§
1791. (ld.)

Defendants distinguish Breuninger on the basis that it did not consider the MVFRL
provisions at issue here in the context now presented

Breuninger did not properly consider the effect of the different language

contained in § 1731/1734 versus § 1791. Thus, whether the 2012-2013
Seiective-America Policy (and subsequent Seiective-America policies including

35

 

the policy in effect at the time of the May 24, 2017 crash) involved an
“application for original coverage” under§ 1791 is irrelevant The determining
issue under § 1731 and 1734 is whether the 2012-2013 policy was “delivered
or issued for delivery in the Commonwealth . . (which it was) and thus
required a UM/UlM selection/reduction (which was never obtained).
(Doc. 11 at 28.) Defendants add that Breuninger did not render any holding or legal
analysis as it relates to §§ 1731 and 1734, the insured in that case did not make the
appropriate references which Defendant makes here and Breuninger did not interpret the
written Notice issued by Seiective-America at issue here (ld. at 29.)
Contrary to Defendants’ argument that Breuninger did not properly consider the
distinct §§ 1731 and 1734 requirements P|aintiff asserts that
the Breuninger opinion was based on both §§ 1734 and 1791. See 675 A.2d at
356-57. in fact, the court found that a § 1734 UM/UlM election made while
coverage was provided by Harleysville was sufhcient and that Pennland,
despite not having obtained a post-transfer election, was entitled to summary
judgment enforcing the lower UM/Ull\/i limit See id. “Based on the insured’s . .
. completion of this coverage selection form, we find that . . . the insured
knowingly and voluntarily selected $35,000.00 in UM/UlM coverage under her
policy with Harleysville” ld. at 357.
(Doc. 18 at 12-13.)
Defendants counter that P|aintiff’s argument is incorrect: Breuninger discussed §
1734 but did so only with regard to whether Harleysville the original insurer, complied with §
1734 and when the court analyzed UM/UlM whether the written Ul\/l/UiM selection applied

to the subsequent insurer, Pennland, following the policy transfer, it phrased the issue as

the subsequent insurer could “stand in the shoes” of Harleysville for the purpose of meeting

36

 

the requirements of § 1791. (Doc. 26 at 16-17 (citing Breuninger, 675 A.2d at 358).)
Defendants further assert that the

balance of the Court’s opinion as it related to the subsequent insurer addressed
that issue solely under the notice requirements of§ 1791, which requires the
§1791 notice be given “at the time of application for original coverage” ld. at
358-60. There was no independent analysis of the effect of the transfer under
§ 1731/1734 which is triggered when an insurance policy is “delivered or issued
for delivery in this Commowealth.” 75 Pa. C.S. § 1731. There was no analysis
whether the subsequent insurer (Pennland) complied with Section 1731/1734.

Because the insured in Breuninger did not raise those arguments or
any of the other legal arguments raised here concerning contractual principles
and/or the separate and distinct legal status of the entities under Pennsylvania
law, Breuninger did not address them and does not control these issues A
case is not binding precedent on a point not raised by the parties or discussed
in the Court’s opinion.” United States v. L.A. Tucker Truck Lines, lnc., 344 U.S.

33, 38 (1952).
(Doc. 26 at 17.) Defendants further contend that despite Piaintiffs assertion that the
statutes at issue are to be read in pari materia, the Superior Court stated in Emig that it
would “‘not apply a provision in one subchapter to interpret a provision in another
subchapter,”’ (Doc. 26 at 19 (quoting Emig, 664 A.2d at 566)) and the Pennsylvania
Superior Court decisions “Wei/acher, Larrimore, and Emig make clear that regardless of
whether an insurer complied with § 1791, the insurer must still separately comply with §
1731/1734 and if the insurer does not, the UM/UlM limits will be equal to the liability |imits”
(Doc. 26 at 19 (citing Doc. 11 at 23-24).)

The Court agrees with P|aintiff that §§ 1734 and 1791 are to be read in pari materia

in that Emig specifically stated so. 664 A.2d at 567.

37

Statutes or parts of statutes that are in pari materia, meaning ‘they related to
the same person or things or to the same class of persons or things’ are to be
construed together, if possible as one statute 1 Pa.C.S.A. § 1932. Conflicting
provisions must be construed if possible to give effect to both provisions 1
Pa.C.S.A. § 1933.

Pocono Mountain Sch. Dist. v. Pennsylvania Dep't of Educ., 151 A.3d 129, 138 (Pa. 2016);
see also Emig, 664 A.2d at 566-67. Emig provided a detailed analysis of §§ 1734 and 1791
before concluding the sections were in pari materia in that, among other things they “both
relate to insureds who are faced with the decision whether to purchase UM/UlM coverages
and, if so, in what amounts." 664 A.2d at 567. Emig did not find the provisions in conflict,
rather the court concluded that § 1791

informs insureds that insurers may offer higher or lower benefits than those
enumerated in the “lmportant Notice”. lt does not require an insured to
purchase these coverages lt does not regulate the manner by which
application for these coverages is to be made lt operates simply as a notice
that (1) certain benefits are available for purchase by an insured and (2) an
insured is presumed to know and understand these available coverages as
well as the one(s) which he or she has actually selected See1 Pa.C.S.A. §
1924, supra.

However, in order for the conclusive presumption of Section 1791 to be
effective an insured must have actually selected coverage(s), and the
selection process must first be in conformity with the law, i.e., in this case with
Section 1734.

664 A.2d at 568-69. Emig’s explanation of the interplay between §§ 1734 and 1791 shows
that Defendants are correct that an insurer must separately comply with § 1734. However,
it also shows that the sections are to be construed together with conflicting provisions read,

if possible to give effect to both. 1 Pa. C.S.A. § 1933.

38

 

 

Acknowledging distinctions in the timing and requirements of §§ 1731, 1734, and
1791, and the announced basis for the transfer-related holding in Breuninger, the Court
concludes that Breuninger is persuasive but not conclusive as to the matters at issue in this
case. Therefore, the question is whether Breuninger is indicative of how the Pennsylvania
Supreme Court would interpret the relevant provisions of the MVFRL in the context
presented here See Buffetta, 230 F.3d at 637. For the reasons discussed below, the Court
concludes that the Superior Court’s Breuninger decision points to how the Pennsylvania
Supreme Court would interpret whether a § 1734 valid election for reduced UlM benths

would continue to apply when the insurer identified in the policy under which it was

 

executed was replaced by an aleiated insurer. The Court further concludes that the
Pennsylvania Supreme Court would conclude that the UlM benefits chosen under the valid
election remained in effect upon transfer with the result in this case that the UlM benefits
available under the policy in place at the time of the May 2017 accident are $35,000.

As in this case in Breuninger the lower court had been presented with “an action for
declaratory judgment instituted to interpret coverage provided by a policy of automobile
lnsurance” 675 A.2d at 152. The lower court granted summary judgment for the insurer,
finding that the insured was entitled to $35,000 UlM coverage (the amount indicated in the
relevant policy) rather than the $100,000 claimed by the insured (an amount equal to the
policy’s bodily injury coverage). /d. The Superior Court affirmed the lower court’s decision,

noting that “the only issue to be resolved by the lower court was ‘whether the insured

39

knowingly and voluntarily selected $35,000 in UM/UIM coverage as a matter of law.”’ 675
A.2d at 356. Thus, the issue presented to the lower court is similar to that presented here in
that this Court considers whether the insureds’ selection of $35,000 UlM coverage in 2001,
the amount of coverage reflected on the policy in place at the time of the accident, is the
amount of UlM coverage they are entitled to as a matter of law.

Whiie Defendants focus on distinctions between Breuninger and the case at bar,
their attempt to undermine the viability of Breuninger's § 1734 determination in the current
context is not persuasive for several reasons The Superior Court’s ultimate determination
that the insureds were not entitled to UlM benefits equal to the bodily injury coverage in the
applicable policy logically encompasses a conclusion that the insureds’ knowing and
voluntary election of $35,000 UlM coverage in 1990 under the Harleysville policy applied to
the Pennland policy in place at the time of the accident To conclude otherwise would
disregard the Superior Court’s expertise in analyzing relevant issues of state law.

Breuninger’s careful consideration of whether the insured had validly executed a §
1734 reduction in benefits shows that the Superior Court analyzed all relevant MVFRL
provisions 675 A.2d at 356-57. This analysis preceded the court’s § 1791 analysis and
the opinion provides no basis to conclude that Breuninger did not rely on its § 1734
determination in reaching its ultimate conclusion that the insured was entitled to the $35,000
UlM coverage indicated in the policy. This is particularly so given the Superior Court’s July

1995 Emig opinion where the Superior Court analyzed the relationship between the

40

conclusive presumption of§ 1791 and UM/UlM coverage reductions under§ 1734 and
concluded that compliance with the former does not indicate a valid selection under the
latter. 664 A.2d at 569. Because a valid § 1734 reduction in benefits requires that the
insured “have actually selected coverages . . . in conformity with the law,” id., Breuninger
would not likely have failed to address the issue if the transfer of the policy to Pennland
invalidated the insured's 1990 § 1734 election.

Further, the Court cannot distinguish Breuninger based on underlying facts in both
cases the insured executed a valid § 1734 waiver prior to the unilateral policy change
Pennland was a wholly owned subsidiary of Harleysville id at 358, and here Seiective-
South Caro|ina and Seiective-America are both identified in the policies as “Selective
insurance Companies” (see e.g., Doc. 19-1 at 13; Doc. 19-2 at 12; Doc. 19-3 at 18) and
the insureds were provided with a “NOTlCE OF POL|CY TRANSFER |NTO NEW
SELECT|VE AFFlLlATE” where Seiective-South Caro|ina was identified as the old affiliate
and Seiective-America as the new affiliate (see e.g, Doc. 19-3 at 3-4; see also (Doc. 10jj
47; Doc. 20 jj 47) The policy number, coverage and premium remained the same
following the transfer here (Doc. 19-3) and in Breuninger, 675 A.2d at 358. Breuninger
noted that the only relevant difference between the insured’s policy with Harleysville and the
policy with Pennland was the name of the insurer, 675 A/2d at 358; here the only difference
between the insureds’ policy with Seiective-South Caro|ina and Seiective-Ameica is the

name of the insurer. The record in Breuninger revealed that the insured never objected to

41

 

the transfer of her policy and made premium payments to Pennland, 675 A.2d at 358; here
the record shows the insureds did not object to the policy transfer and continued to make
the required payments

The Court has considered all the evidence in the light most favorable to the insured
and interpreted the policies and statutory provisions at issue mindful of the obligation to
“interpret the intent of the legislature and the language of the insurance policies to favor
coverage for the insured.” Emig, 664 A.2d at 566. However, with no basis to factually
distinguish Breuninger and the determination set out above that Brueninger’s failure to
discuss § 1734 in its transfer analysis is not a genuine distinction, the Court concludes the
Pennsylvania Supreme Court would decide the precise § 1734 issue presented here in a
manner consistent with Breuninger, i.e., that the transfer of the policy did not create a new
relationship which invalidated previously executed statutorily mandated documents
including the insureds’ 2001 § 1734 election. Reading the provisions in pari materia as
directed in Emig, because both §§ 1734 and 1791 “relate to insureds who are faced with the
decision whether to purchase UM/Ull\/l coverages and, if so, in what amounts” 664 A.2d at
567, it is logical to conclude that, when there is no policy change other than the name of the
insurer who is an affiliated entity, a new § 1734 election would not be required where no §
1791 notice is required The Court’s conclusion is consistent with and supported by
Weilacher’s finding that the event of legal significance related to §§ 1731 and 1734 was the

change in policy coverage rather than the change in the named insurer. 65 A.3d at 986-88.

42

 

lt is also consistent with the Superior Court’s general pronouncement in Snyder v. Libeity
Mutual insurance Company, No. 2764 EDA 2012, 2013 WL 11257220 (Pa. Super. Ct. July
31, 2013) (Not Precedential), that “[i]n Breuninger, this Court held that the transfer of a
motor vehicle policy from one company to another does not constitute a ‘new’ policy.” 2013
WL 11257220, at *4.9

Accordingly, the Court finds that the insureds’ 2001 election of $35,000 in UlM
coverage remained a valid election following the transfer of coverage to Seiective-America
and effectively limited UlM coverage to $35,000 in the policy in place in May 2017 when the
fatal accident occurred The Court further 0nds that Piaintiffs cross-motions for summary
judgment (Docs. 17, 47) are properly granted

V. CONCLUS|ON
For the reasons discussed above Defendants’ motions for summary judgment

(Docs. 9, 44) will be denied and Piaintiffs cross-motions for summary judgment will be

 

9 Despite Defendants’ argument that Snyder should not be considered (Doc. 26 at 20-21) and their correct
assertion that Snyder was decided in the context of a limited tort election under a different statutory
provision (id. at 21 ), this Court is free to consider the decision as a non-precedentia| Superior Court opinion
decided in a different context than that presented here in so doing, the Court inds Snyder indicative of
Breuninger’s applicability beyond the strict confines of the facts considered therein and further Hnds that
Snyder’s citation to the 1996 Breuninger decision underscores the continuing viability of Breuninger despite
Defendants’ assertion that Weilacher and Larrimore (both decided before Snyder) made distinctions
between § 1791 and §§ 17931/1734 which undermine Breuninger’s broader application (see e.g., Doc. 11
at 28).

43

 

 

granted Judgment is to be entered in favor of P|aintiff and the case is to be closed An

appropriate Order is filed simultaneously with this Memorandum.
"\

    
  
   

Robeft D. Mari§ni_/

/ United States District Judge
Dated: z [ //€
V / t

44

 

